Title: Edward Coles to James Madison, 4 November 1830
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir:
                            
                            
                                
                                    Philadelphia
                                
                                Nov: 4. 1830
                            
                        
                         
                        Soon after leaving you I became sick, & continued so for several weeks--indeed I have not yet
                            entirely recovered, and am still quite feeble. It was my intention to have visited you again before I left Va; but
                            finding that Mr Singleton had left his wife sick, & was extremely anxious to return to her, and to attend to some
                            business in Carolina, I was induced to propose that he should return home, and that I would accompany his daughters back
                            to school. This he acceded to, & immediately setout for Carolina, and his daughters & myself for this
                            place, where we arrived by way of Richd & Norfolk the day before yesterday. I cannot say how long I shall remain
                            here; but certainly a week or two; and if I should not recover sufficient health & strength to encounter the
                            fatigues of a journey across the mountains before the setting in of the winter, I shall not return to the West until the
                            spring.
                        I hav recd out of the U.S. Bank at Richd the money you deposited to my credit, and have entered the amount
                            on the back of your bond— and for your further satisfaction will send you enclosed a receipt for it.
                        I have read your letter to the editor of the North American Review with infinite satisfaction. I think it
                            conspicuous among the best efforts of your pen, and the clearest exposition of the Constitution I have ever read. I took
                            some pains in Albemarle, and on the road from thence here, to ascertain the public opinion in relation to it, and I am
                            gratified to tell you, with the exception of a few hot headed ultra State-right men in Richmond, it was not only approved
                            of but highly extold by all; and I am sure you will be particularly gratified to hear that its publication has done much
                            good, in enlightening the community on Constitutional doctrines, and correcting the political heresies of the day.
                        I was not less surprised than concerned however to find in a conversation with Mr Stevenson in Richd, that
                            we understood you differently, & that he refered to some verbal explanations of yours to show I was mistaken. He
                            says your remarks upon the powers of the Genl Govt were intended to be limitted to civil cases only, and that you deny
                            the powers of that Govt to extend to criminal cases. Under the impression I have on this subject, it seems to me there
                            must be a misunderstanding between you & him, as it is clear
                            to my mind, not only from your language, but from the necessity of the case, as well as from the express provisions of the
                            Constitution, & from the practice of the Govt, that it must have jurisdiction in criminal cases; Otherwise how
                            can we understand your phrase that the Fedl Govt operates like the State Govts "directly on persons & things"—
                            or how could the Govt proceed for a day without the power to compell obedience by criminal process & punish the
                            violators of the laws— and how can we reconcile the daily practice of punishing criminally individuals who forge the
                            evidences of the Fedl debt— or rob the Fedl Treasury, the mail &c &c. If I understand this doctrine any
                            State can forbid the Collectors of the revenue from paying it over into the Fedl Treasury— declare the U.S. Bank
                            unconstitutional, & that its citizens shall not be held criminal for forging its notes— that it shall not be
                            criminal for her citizens to resist the laws of the Union, or wage even war upon it--in a word a State may authorise her
                            citizens to do whatever she pleases in violation of the Constitution (as understood by the other States) and laws of the
                            United States, and her citizens can not be tryed & punished by the Fedl Judiciary. It is certain that the Genl
                            Govt has ever exercised this power, and it surely will not be contended that it derives the power from the acquiescence
                            of the States.
                        I beg pardon for writing you so much on this subject. I have now barely time before the mail closes to renew
                            to you & Mrs. M. the assurances of my sincere & affectionate regards
                        
                        
                            
                                Edward Coles
                            
                        
                    